DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,890,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/672862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a stylus for transmitting electrical signals carrying pressure information. Specifically, where the stylus includes a human-machine interface for user’s input of pseudo-random number (PN) codes and a controller performs steps of synchronization, generating signals 

Claims 2-4, 6-8, 10 and 11 are allowed because they depend on claim 1. 

Claim 12 is a method claim drawn to the apparatus of claim 1and is therefore allowed based on similar reasoning. 

Claims 13-15, 17-19, 21 and 22 are allowed because they depend on claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693